Citation Nr: 1413448	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residual trauma, degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for residual trauma, degenerative disc disease of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for residuals of a head injury, with headaches and memory loss.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and M. F.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, denied the Veteran's claims for increased ratings for degenerative disc disease of the lumbar spine and the cervical spine, and for residuals of a head injury, with headaches.  In January 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in March 2011.

In January 2012, the Veteran and a witness testified during a Board video-conference hearing before the undersigned; a transcript of the hearing has been associated with the claims file.  The record was held open for an additional 30 days to allow for the submission of additional evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA  reveals VA treatment records dated from August 2011 through February 2012, such records were not considered by the agency of original jurisdiction (AOJ) in the September 2011 supplemental SOC.  However, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on these claims is warranted. 

With regard to the Veteran's claim for an increased rating for residuals of a head injury, the Board notes that he was last afforded a VA examination in February 2010.  However, during his January 2012 hearing, the Veteran testified that his service-connected residuals of a head injury had increased in severity.  Specifically, he testified that he now experienced daily headaches and prostrating headaches two to three days per week.  Considering this testimony in conjunction with the time period since the 2010 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo a VA examination, to ensure all due process requirements are met, and record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records-some of which may be pertinent to all the increased rating claims on appeal. 

The Board notes that a May 2008 VA treatment note reflects the Veteran's report that he had recently applied for Social Security Administration (SSA) benefits.  He later reported in an April 2009 VA examination that he did not receive SSA benefits, suggesting that his claim for benefits had been denied.  The basis of this application is not clear from the current record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of potentially relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R.           § 3.159(c) (2013) with respect to requesting records from Federal facilities.  

In addition to outstanding SSA records, the Board's review of the claims file reveals pertinent evidence in VA's possession, but not associated with the current record. Some of this evidence appears to have been considered by the RO in its adjudication of the other claims not currently before the Board for its consideration (as reflected in the February 2012 rating decision).  Specifically, the February 2012 indicates that additional evidence was reviewed and considered in awarding the Veteran entitlement to individual unemployability and evaluating his radiculopathy of the extremities, including  the VA Form 21-8940 submitted in May 2011, the VA Form 21-4138 submitted in May 2011, outpatient treatment records from the Butler VAMC dated from August 2010 to May 2011, VA Form 21-0820 dated in July 2011 and August 2011, VA general medicine examination report dated in August 2011, VA posttraumatic stress disorder examination report dated in October 2011 and letter to the Veteran dated in January 2012.

The Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2013). Thus, it is necessary that the claims file be accurate and complete.  Here, the Board acknowledges that it is not certain whether the evidence considered by the Pittsburgh RO in the February 2012 rating decisions is pertinent to the matters currently on appeal.  However, absent some indication that this missing evidence is not relevant, further action to associate this evidence with the record is deemed appropriate, and, on remand, the RO should make an attempt to obtain the missing evidence, as discussed above, and associate it with the claims file.

As regards VA treatment records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Butler, Pennsylvania dated through December 2010, and from August 2011 to February 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the RO should obtain from the Butler VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from December 2010 and August 2011 as well as those dated since February 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, to include any chiropractic treatment. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo any additional examination(s), if appropriate, prior to adjudicating the claims on appeal.  

In adjudicating each claim for higher rating, the RO should specifically consider whether "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found (pursuant to pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007)) is warranted.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims, to include the records VA treatment located in the Virtual VA file.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Associate with the claims file the following evidence (as referenced in the February 2012 rating decision): the VA Form 21-8940 submitted in May 2011, the VA Form 21-4138 submitted in May 2011, outpatient treatment records from the Butler VAMC dated from August 2010 to May 2011, VA Form 21-0820 dated in July 2011 and August 2011, VA general medicine examination report dated in August 2011, VA posttraumatic stress disorder examination report dated in October 2011 and letter to the Veteran dated in January 2012.

2.  Obtain from the Butler VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from May 2011 to August 2011 and since February 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request that SSA furnish a copy of any decision pertaining to disability benefits involving the Veteran, as well as copies of all medical records underlying any such that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, to include any chiropractic treatment.

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R.  § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

6.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the physician is asked to provide an assessment of the current nature and severity of the service-connected residuals of a head injury consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a , Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's residuals of a head injury.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

The physician must provide all examination findings, along with the complete rationale for the conclusions reached.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the above, and any other notification or development deemed warranted (to include arranging for the Veteran to under additional VA examination(s), if appropriate) readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the respective claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the claims file since the last adjudication, such as VA treatment records dated through February 2012 located in the Virtual VA file) and legal authority (to include, with respect each claim for increased ratings, whether staged rating, consistent with Hart (cited above) is warranted).  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


